Citation Nr: 1455701	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-27 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable evaluation for migraine headaches.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from October 1997 to October 2002.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, that granted service connection for migraine headaches and right ear hearing loss, and assigned initial noncompensable disability evaluations, effective July 7, 2009.  The Veteran filed a timely notice of disagreement with the ratings and received a statement of the case in July 2012.  His September 2012 substantive appeal is specifically limited to his claim for a compensable rating for migraine headaches.

In April 2013, the Veteran testified during a hearing conducted via videoconference with the undersigned.  A transcript of the hearing is of record.


FINDINGOF FACT

Since the initial grant of service connection, the Veteran's service-connected migraine headaches have been manifested by characteristic prostrating attacks approximately twice a month; very frequent, completely prostrating and prolonged attacks, productive of severe economic inadaptability, are not shown.


CONCLUSION OF LAW

The criteria for an initial 30 percent rating, but no higher, for migraine headaches have been met since the initial grant of service connection on July 7, 2009.  38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.21, 4.124a, Diagnostic Code 8100 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under the VCAA.

VA also has a duty under the VCAA to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159. 

The claims file contains the Veteran's service treatment records, as well as post-service reports of VA examination.  Moreover, his statements in support of the claim are of record, including testimony provided during the April 2013 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  A review of the Veteran's electronic file does not reveal any additional treatment records not considered by the Agency of Original Jurisdiction (AOJ) in the increased rating claim on appeal.

In August 2009, VA provided the Veteran with a medical examination.  This examination contains all information needed to rate the disability.  Therefore, this examination is adequate for VA purposes.  38 C.F.R. § 3.326 (2014).

The United States Court of Appeals for Veterans Claims (court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) (2014) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing, the issue was identified, including the evidence needed to substantiate the appeal.  There was a discussion of possible evidence that could substantiate the claim and testimony clarifying that his headache disability had not worsened since the 2009 VA examination.  See e.g., Board hearing transcript at pages 4 and 8.  The Bryant duties were thereby met.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Factual Background and Legal Analysis

Contentions

In his written statements and oral testimony, the Veteran contends that an initial compensable rating is warranted for his service-connected migraine headaches.  He states that he has prostrating headaches that occurred on average twice a month for which he took prescribed medication.  See September 24, 2012 substantive appeal.

Thus, the Veteran maintains that a compensable rating should be assigned for his headache disability.


Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet App 119, 125-26 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).

The Veteran's statements describing the symptoms of his service-connected migraine headaches are deemed competent.  These statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.

Rating Criteria

Migraine headaches are rated in accordance with 38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 10 percent (compensable) rating is warranted for characteristic prostrating attacks averaging one in 2 months over last several months.  Id.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over last several months.  Id.  A 50 percent rating is warranted for very frequent, completely prostrating and prolonged attacks, productive of severe economic inadaptability.  Id.

The rating criteria do not define "prostrating," nor has the court.  By way of reference, the Board notes that, according to Dorland's Illustrated Medical Dictionary 1523 (30th ed. 2003), "prostration" is defined as "extreme exhaustion or powerlessness.

Facts and Analysis

The medical and other evidence of record shows that the Veteran has consistently complained of headaches throughout the entire period on appeal.  

The August 2009 VA neurological examiner noted the Veteran's report of experiencing severe, throbbing headaches in service accompanied by nausea, occasional vomiting, and photophobia. that occurred two to three times a week.  After discharge, he was diagnosed with migraine headaches for which Maxalt was prescribed and very effective in aborting the migraine attacks.  The Veteran currently experienced migraine headaches, on average, twice a month.  The examiner also noted that the Veteran reported that he worked as a police officer.  

The Veteran denied weakness, visual changes/diplopia, numbness, paresthesia, or speech, swallowing, or gait change.  On examination, he was oriented, and neurological evaluation was essentially normal, as was muscle strength.

However, in his September 2012 substantive appeal, the Veteran reported having prostrating headaches twice a month that caused nausea, vertigo, weakness, and gait changes for which he took prescribed medication.  The medication limited his attacks to twice a month.  His headaches lasted from one to four hours, were extremely debilitating, and required that he lie down in a dark, silent room with medication.

During his April 2013 Board hearing, the Veteran maintained that he had severe headaches that interfered with his ability to work.  His headaches occurred approximately twice a month and affected his ability to work as a local police officer.  See Board hearing transcript at page 5.  He worked a night shift and, when a headache occurred, he called in sick, sought friends' assistance to answer his calls, or suffered through it.  Id.  

The Veteran is competent to report his migraine and headache symptoms, and their frequency and severity.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's statements are seemingly credible and are not contradicted.  See Barr v. Nicholson, 21 Vet. App. 303, 307 -08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). 

The Veteran's statements and the medical examination report indicate that he has generally been experiencing significant attacks more than once a month.  These attacks have not all been described in great detail, but they have been significant enough that they have forced the Veteran to take prescribed medication or miss work on occaision.  The Veteran has frequent migraines, i.e., twice per month, with nausea, and vertigo, that result in incapacitating episodes for which he would lay down in isolation and was unable to function for several hours, i.e., characteristic prostrating attacks.

After considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to an initial 30 percent rating, but no higher, for migraine headaches under Diagnostic Code 8100, effective from the initial grant of service connection on July 7, 2009.

A higher 50 percent rating is not warranted as there is no evidence of headaches manifested by frequent, completely prostrating and prolonged attacks, productive of severe economic inadaptability.  The Board notes that, while the Veteran has maintained that his headaches interfered with his ability to work, he testified that he worked as a local police officer.  Given this, and in light of the objective VA examination findings that did not describe the headaches as prolonged or very frequently, completely prostrating, the disability picture appears to most nearly approximate the 30 percent rating.  Indeed, there is simply no objective evidence of record of very frequent, completely prostrating and prolonged headaches, productive of severe economic inadaptability.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2014). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. at 339.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Here the Board has considered Mittleider and attributed all potentially service-connected symptoms to his service-connected migraine disability before considering if the Veteran is entitled to an extra-schedular rating.

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The impairment to due the Veteran's headache disability includes frequent attacks of headache pain.  These manifestations are contemplated by the rating criteria.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  Hence, referral for extraschedular consideration is not warranted. 

The rating schedule is meant to compensate for average impairment in earning capacity and for considerable time lost from work commensurate with the percentage evaluations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  Id.; see also Thun v. Peake, 22 Vet. App. at 111.

In sum, an initial 30 percent evaluation is warranted for the Veteran's headaches since the grant of service connection.  The benefit of the doubt has been resolved in his favor to this extent.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski.

Entitlement to a total rating based on individual unemployability (TDIU) is potentially an element of all claims for increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  To raise such a claim as part of a claim for increase, there must be evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In this case, the Veteran has been employed throughout the appeal period, and there is no evidence of unemployability.  Thus, any further consideration of the Veteran's claim under Rice is not warranted at this time.

Finally, in view of the holding in Fenderson, the Board has considered whether the Veteran is entitled to a "staged" rating for his service-connected migraine headache disability, as the court indicated can be done in this type of case.  Based upon the record, the Board finds that at no time since the Veteran filed his original claim for service connection has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 


ORDER

An initial 30 percent rating for migraine headaches is granted from July 7, 2009.


____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


